Exhibit 10.36

Execution Version

 

WAIVER AND FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This WAIVER AND FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of
March 30, 2018 (this “Amendment”), is by and among: (i) Community Choice
Financial Inc., an Ohio corporation (the “Borrower”); (ii) each of the
Subsidiary Guarantors party hereto (collectively, with the Borrower, the “Loan
Parties” and each, a “Loan Party”); (iii) VPC Investor Fund B II, LLC, a
Delaware limited liability company and VPC Specialty Lending Investments PLC, a
public limited company incorporated in England and Wales, each as Lenders (each,
a “Lender” and, together, the “Lenders”); and (iv) Victory Park Management, LLC,
a Delaware limited liability company, as Administrative Agent (the
“Administrative Agent”).

 

BACKGROUND

 

A.          Loan Parties are party to that certain Revolving Credit Agreement,
dated as of April 29, 2011 (as amended by that certain First Amendment to
Revolving Credit Agreement dated as of March 27, 2015, that certain Agreement to
Increase Total Commitment dated as of May 29, 2015, that certain Second
Amendment to Revolving Credit Agreement dated as of October 27, 2016, that
certain Third Amendment to Revolving Credit Agreement, dated as of June 30,
2017, and as may be further amended, modified, or otherwise supplemented from
time to time, the “Credit Agreement”), among the Loan Parties, the Lenders party
thereto, and Administrative Agent.

 

B.          Loan Parties have informed Administrative Agent that the Events of
Default set forth on Exhibit A, attached hereto and incorporated herein by this
reference, have occurred and are continuing under the Credit Agreement and other
Loan Documents (the “Subject Defaults”)

 

C.          Loan Parties have requested that Administrative Agent and Lenders
waive the Subject Defaults and amend the Credit Agreement in certain respects.

 

D.         Administrative Agent and Lenders are willing to waive the Subject
Defaults and amend the Credit Agreement in certain respects as more specifically
set forth herein, but only on the express terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Subsidiary Guarantors party hereto, the Lenders party hereto and
the Administrative Agent hereby agree as follows:

 

AGREEMENT

 

1.    Recitals; Defined Terms:

 

a.    The recitals above are acknowledged and agreed to by the parties hereto
and are incorporated herein by reference and made a part of this Amendment.

b.    All capitalized terms used in this Amendment (including in the preamble
and recitals above) that are not defined herein, but which are defined in or by
reference in the Credit Agreement, shall have the same meanings herein as
therein.  All terms defined herein shall be deemed to be added to the Credit
Agreement.

 

2.    Amendments to Credit Agreement.  In reliance upon the representations and
warranties of the Loan Parties set forth in Section 7 below and subject to the
conditions to effectiveness set forth in Section 6 below, the Credit Agreement
is hereby amended as follows:







--------------------------------------------------------------------------------

 



a.    The definition of “Borrowing Base” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and the following language is substituted
therefor:

 

“Borrowing Base” shall mean on any date of determination, the sum of (a) Non-SPV
Cash,  plus (b) the product of (i) 95%, multiplied by (ii) the Principal Loan
Receivables balance of the sum of all Specified Loan Receivables designated as
product type, or bearing internal coding as, “Medium-Term” in Borrower’s system
on and after the Fourth Amendment Effective Date, as set forth on a certificate
substantially in the form of Exhibit D attached hereto.

 

b.    The definition of “Corporate Liquidity” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:

 

“Corporate Liquidity” shall mean, on any date of determination, the difference
of the aggregate amount of (a) Non-SPV Cash,  minus (b) Excluded Cash, in each
case, of the Loan Parties.

 

c.    The definition of “Fees” in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety and the following language is hereby substituted
therefor:

 

“Fees” shall mean the Commitment Fee, the Additional Payment, the Draw Fees, the
Third Amendment Closing Payment and the Waiver Fee.

 

d.    Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Fourth Amendment Effective Date” shall mean the date of satisfaction of the
conditions to the effectiveness of the Waiver and Fourth Amendment to Revolving
Credit Agreement.

 

e.    Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Ivy Loan Agreement” shall mean that certain Amended and Restated Loan and
Security Agreement (as amended, modified or restated from time to time) dated as
of April 25, 2017 between Ivy Funding Nine, LLC and CCFI Funding II, LLC.

 

f.    The definitions of “Level I Trigger Event” and “Level II Trigger Event” in
Section 1.01 of the Credit Agreement are hereby deleted in their entirety,
together with all other references and related provisions thereto in the Credit
Agreement.

 

g.    The definition of “Material Adverse Effect” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and the following language is hereby
substituted therefor:

 

“Material Adverse Effect” shall mean when the Administrative Agent, after notice
thereof to the Borrower, (i) is unsatisfied with the performance of the
Collateral or financial situation of the Borrower or (ii) reasonably foresees a
deterioration in either the Collateral or the financial situation of the
Borrower.

 

h.    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and the following language is hereby
substituted therefor:





2

--------------------------------------------------------------------------------

 



“Maturity Date” shall mean April 4, 2019, and, notwithstanding anything to the
contrary in the Credit Agreement, the Loan Documents, or the Other Agreements,
the Maturity Date shall only be extended upon the request of the Borrower and
the written consent of the Administrative Agent.

 

i.    Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Non-SPV Cash” shall mean cash and Cash Equivalents of the Borrower and its
subsidiaries, specifically excluding any cash or Cash Equivalents that
constitute property of CCFI Funding II, LLC or any other Unrestricted
Subsidiary.

 

j.     Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Specified Current Asset Coverage Ratio” shall mean, with respect to any Person
for any determination time and date, the ratio of Total Specified Current Assets
of such Person as of such determination time and date to the Aggregate Revolving
Credit Exposure of such Person as of such determination time and date.

 

k.    Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Specified Loan Receivables” shall mean Loan Receivables (i) including Loan
Receivables in respect of Consumer Loans of the types identified in clauses (a)
through (e) of the definition of “Loan Receivables” and (ii) excluding (x) Loan
Receivables that have been charged off or deemed uncollectible by the Borrower,
any Loan Party or Servicer, as applicable, pursuant to the Program Guidelines
and (y) Loan Receivables that serve as collateral to secure the SPV II Notes,
any obligations in respect thereto or any obligations under the Ivy Loan
Agreement).

 

l.     Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Total Specified Current Assets” shall mean, with respect to any Person, on any
date of determination, the sum of (i) Non-SPV Cash, plus (ii) the Principal Loan
Receivables balance of the sum of all Specified Loan Receivables, minus (iii)
Excluded Cash.  For avoidance of doubt, no cash or Cash Equivalents of any
Unrestricted Subsidiary (including CCFI Funding II, LLC) shall be included in
the definition or calculation of Total Specified Current Assets.

 

m.   Section 1.01 of the Credit Agreement is amended to add the following new
defined term:

 

“Waiver and Fourth Amendment to Revolving Credit Agreement” shall mean that
certain Waiver and Fourth Amendment to Revolving Credit Agreement dated as of
March 30, 2018,  by and among the Loan Parties, the Lenders and the
Administrative Agent.

 

n.    Section 2.05(e) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof

 

“(e) on the Fourth Amendment Effective Date, the Borrower hereby agrees to pay
to the Administrative Agent a fee of $3,000,000 in cash and immediately
available funds (the “Waiver Fee”), which Waiver Fee shall be fully earned and
shall not be refunded under any circumstances, provided, however, that
$1,500,000 of the Waiver Fee shall be paid in immediately available funds on the
Fourth Amendment Effective Date, and the remaining





3

--------------------------------------------------------------------------------

 



portion of the Waiver Fee shall be paid upon the earliest to occur of the
Maturity Date and the occurrence of any Event of Default.  The Waiver Fee shall
constitute Obligations, Loan Document Obligations and Revolving Credit Facility
Obligations.”

 

o.    Section 2.05 of the Credit Agreement is hereby further amended by adding a
clause (f) thereto to read as follows:

 

“(f)        All Fees shall be paid on the dates due, in immediately available
funds, to the applicable payee.  Once paid, none of the Fees shall be refundable
under any circumstances.”

 

p.    Section 5.04(f) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“[Reserved].”

 

q.    Section 6.09(d) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“(d)       Minimum Corporate Liquidity.  From and after the Fourth Amendment
Effective Date, permit, for three consecutive Business Days, Corporate Liquidity
determined as of the close of business on each Business Day, to be less than
$13,000,000, as certified by a Financial Officer pursuant to a certificate, in
the form attached to the Waiver and Fourth Amendment to Revolving Credit
Agreement as Exhibit C and delivered to the Administrative Agent no later than
5:00 p.m. prevailing Eastern Time on the following Business Day following each
determination thereof.”

 

r.     Section 6.09(e) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“(e)       Minimum Monthly Borrowing Base.  As of the last Business Day of any
month, permit the Aggregate Revolving Credit Exposure of the last Business Day
of such month to be greater than the Borrowing Base as of the last Business Day
of such month.”

 

s.    Article VII of the Credit Agreement is amended by (i) deleting the “or” at
the end of clause (q) thereof, (ii) adding the word “or” at the end of clause
(r) thereof and (iii) adding a new clause (s) at the end thereof to read as
follows:

 

“(s)       the occurrence of any “Event of Default” under and as defined in the
Ivy Loan Agreement;”

 

t.     Article VII(d) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in lieu thereof:

 

“(d)       default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
(i) contained in Section 5.01(a), 5.05, 5.08 or 5.14 or in Article VI (other
than 6.09(d) and 6.09(e)), (ii) contained in Section 5.04(a), 5.04(b), 5.04(c),
5.04(e) or 6.09(e) and such default shall continue (in the case of this clause
(ii) only) unremedied for a period of five days, (iii) contained in Section
6.09(d) and such default shall continue (in the case of this clause (iii) only)
unremedied for a period of two days for any reason or five days due to a





4

--------------------------------------------------------------------------------

 



force majeure as certified by the Borrower to the Administrative Agent in
writing or (iv) contained in Section 5.04(k) and such default shall continue (in
the case of this clause (iv) only) unremedied for a period of 7 Business Days;
provided, however, that so long as the Borrower is exercising commercially
reasonable efforts to diligently pursue a cure of any default described in
clause (ii), (iii) or (iv) above (and, for the avoidance of doubt, not described
in clause (i)), the grace period applicable to such default set forth in the
applicable clause above shall be extended for up to 15 additional days;”

 

u.    Exhibit D of the Credit Agreement is hereby deleted in its entirety and
all other references thereto shall be deemed to be a reference to the
certificate referenced in the definition of “Borrowing Base”.

 

v.    Exhibit E of the Credit Agreement is hereby deleted in its entirety and
replaced with Exhibit  E attached hereto.

 

w.   The Administrative Agent and the Lenders hereby consent to the delivery of
the items described in Section 5.04(a) and 5.04(d) that would be due on March
31, 2018 on April 2, 2018.

 

3.          Covenants; Agreements.  The Borrower covenants and agrees with each
Lender and Holder that so long as this Amendment shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full, unless the Administrative Agent shall
otherwise consent in writing, the Borrower will, and will cause each of the
Restricted Subsidiaries to:

 

a.    From and after April 8, 2018, not permit, for three consecutive Business
Days, the Specified Current Asset Coverage Ratio for the Borrower and the
Restricted Subsidiaries, as determined as of the close of business on each
Business Day, to be less than as set forth in the table immediately below
opposite such applicable time period, as certified by a Financial Officer
pursuant to a certificate, in the form of Exhibit C attached hereto, and
delivered to the Administrative Agent, which certificate shall also include a
daily report setting forth a summary of Loan Receivables (including principal
amounts thereof and type of Loan Receivable) sold to CCFI Funding II, LLC on
such Business Day, by no later than 5:00 p.m. prevailing Eastern Time on the
third Business Day following each determination thereof:

 

 

 

Time Period

Specified Current Asset Coverage
Ratio

Fourth Amendment Effective
Date through April 30, 2018

1.60 to 1.00

May 1, 2018 through
October 31, 2018

1.20 to 1.00

November 1, 2018 through
Maturity Date

1.10 to 1.00

 





5

--------------------------------------------------------------------------------

 



b.    From and after the Fourth Amendment Effective Date, provide weekly reports
substantially in the form of Exhibit F attached hereto, of (i) the operations of
the Borrower and its Subsidiaries on a consolidated basis and (ii) cash basis
net revenue of the Borrower and its Subsidiaries, with such reports to be
delivered to the Administrative Agent no later than three (3) Business Days
following the 7th, 14th, 21st, and final date of each month.

c.    From and after April 8, 2018, provide weekly deliveries to the
Administrative Agent of a data tape in respect of all Loan Receivables and all
other loan receivables of the Loan Parties and of CCFI Funding II, LLC, in each
case, in the format and containing such information that has previously been
furnished to the Administrative Agent and which shall additionally include
payment history information in respect of all such Loan Receivables, with such
information to be delivered to the Administrative Agent no later than three (3)
Business Days following the 7th, 14th, 21st, and final date of each month.

d.    From and after the Fourth Amendment Effective Date, provide daily reports
to the Administrative Agent of all bank and deposit account balances of each
Loan Party in the format and containing such information that has previously
been furnished to the Administrative Agent, with such reports to be delivered to
the Administrative Agent by no later than 5:00 p.m. prevailing Eastern Time on
each Business Day showing such information for the immediately preceding
Business Day.

e.    From and after the Fourth Amendment Effective Date, permit Adjusted EBITDA
of the Borrower and its Subsidiaries for the year-to-day period ending on the
last day of each month based upon the Borrower’s interim monthly financial
statements to be less than eighty percent (80%) of the Borrower’s and its
Subsidiaries’ projected Adjusted EBITDA based on the financial projections of
the Borrower and its Subsidiaries with respect to Borrower’s 2018 fiscal year,
as set forth in Exhibit B attached hereto, or 2019 fiscal year, as applicable,
in each case, as certified by a Financial Officer pursuant to a certificate and
delivered to the Administrative Agent no later than thirty (30) days following
the last day of each month, accompanied by a report detailing, on a line-item
basis, the computation of Adjusted EBITDA.  For the purposes of this Section
3(e), the term “Adjusted EBITDA” shall mean, with respect to any Person, “the
net income (loss) attributable to such Person, determined in accordance with
GAAP, plus interest, taxes, depreciation, amortization, non-cash compensation,
fees, expenses and charges associated with the renegotiation, restructuring and
extension the Credit Agreement, the Senior Secured Notes, the SPV II Notes, and
the Ivy Loan Agreement (including, without limitation, the fees and expenses of
Stephens Inc., Ducera Partners LLC and Weil Gotshal & Manges LLP), in each of
the foregoing cases, on a consolidated basis inclusive of Unrestricted
Subsidiaries and eliminating any intra-company entries; provided, any advisory
or other fees of the Investors, as well as any other one-time or nonrecurring
expenses, shall only be added if approved by the Administrative Agent in its
sole discretion; and provided further that with respect to the retail insurance
business joint venture, MD-JV LLC, the income/loss shall be on a cash basis.

f.    From the Fourth Amendment Effective Date and continuing through May 30,
2018, use commercially reasonable efforts to negotiate a modification of the
Senior Secured Notes (the “Notes Restructuring”) on terms reasonably
satisfactory to the Administrative Agent and the Borrower.





6

--------------------------------------------------------------------------------

 



g.   On or before April 15, 2018, deliver a proposal to effectuate the Notes
Restructuring to holders of at least 30% of the Senior Secured 2019 notes and to
holders of at least 30% of the Senior Secured 2020 Notes.

h.    From and after the Fourth Amendment Effective Date, provide to the
Administrative Agent periodic and regular updates of discussions and progress in
respect of the Notes Restructuring, including at least weekly telephonic
updates.

i.     Notwithstanding anything to the contrary in the Credit Agreement, from
and after the Fourth Amendment Effective Date and until an extension of the
maturity of the Senior Secured Notes to a date reasonably acceptable to the
Administrative Agent shall have occurred, become legally binding and fully
enforceable, no Loan party shall, and no Loan Party shall suffer or permit any
of its Subsidiaries to, (i) make any voluntary prepayment of principal, interest
or fees in respect of any Indebtedness or (ii) incur any additional
Indebtedness, in each of the foregoing cases, without the prior written consent
of the Administrative Agent in its sole discretion.

j.     Comply with all of its duties, covenants and obligations under that
certain engagement letter dated March 3, 2018 by and among Imperial Capital,
LLC, Katten Muchin Rosenman LLP solely in its capacity as counsel to
Administrative Agent and Borrower.

k.    Borrower shall provide periodic and regular updates of discussions and
progress in respect of the assignments of all Collateral-related documents and
filings in favor of U.S. Bank National Association, as Collateral Agent, to
Computershare Trust Company, N.A., as the successor Collateral Agent, including,
without limitation, copies of all such assignments, filings and updated
insurance certificates once completed.

A default in the due observance or performance by the Borrower or any Restricted
Subsidiary of (i) any covenant, condition or agreement contained in this Section
3 (other than Section 3(a)) and such default shall continue (in the case of this
subclause (i) only) unremedied for a period of three days, (ii) the covenant
contained in Section 3(a) and such default shall continue (in the case of this
subclause (ii) only) unremedied for a period of two days for any reason or five
days due to a force majeure as certified by the Borrower to the Administrative
Agent in writing or (iii) any other representation, warranty, covenant,
condition or agreement contained in this Amendment, in each case, shall be an
Event of Default under the Credit Agreement and any related Loan Document.

4.          Reaffirmation of Debts and Liens.

 

a.    Each Loan Party acknowledges and agrees that as of the date hereof, the
aggregate outstanding principal balance of the Loan is $47,000,000.00.  The
foregoing amount does not include all of the interest, fees and expenses to
which Administrative Agent and Lenders are entitled to under the terms and
provisions of the Loan Documents.  Each Loan Party acknowledges and agrees that
the Obligations are outstanding, and that such Loan Party has no right of
offset, defense (other than for payment actually made) or counterclaim with
respect to such Obligations.

b.    Each Loan Party acknowledges and agrees that (i) the Credit Agreement and
each of the Loan Documents, including, without limitation, the Third Amendment
to Revolving  Credit Agreement dated June 30, 2017 and the Guarantees, as
amended hereby, remains in full force and effect, (ii) the Loan Document
Obligations under the Credit Agreement and the





7

--------------------------------------------------------------------------------

 



Loan Documents, including, without limitation, the Guarantees, are outstanding,
(iii) no Loan Party has any right of offset, defense or counterclaim with
respect to such Loan Document Obligations, and (iv) except to the extent
expressly set forth in this Amendment, Administrative Agent and Lenders do not
waive, diminish or limit any term or condition contained in the Credit Agreement
or any Loan Document, including, without limitation, the Guarantees.

c.    Each Loan Party as obligor, debtor, grantor, guarantor, pledgor, assignor
or in any other similar capacity in which such Loan Party grants liens or
security interests in such Loan Party’s property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby ratifies and
reaffirms (i) all of its payment, reimbursement and performance obligations,
contingent or otherwise, under the Credit Agreement and each of the Loan
Documents, including, without limitation, the Guarantees, to which such Loan
Party is a party (after giving effect hereto) (ii) each such guarantee and all
liabilities, indebtedness and obligations of such Loan Party under such
guarantee, and (iii) any and all grants of security interests and liens by such
Loan Party in the Collateral Agreement, Credit Agreement, the Guarantees and/or
the other Loan Documents and each Loan Party confirms and agrees that such
security interests and liens hereafter secure all of the Loan Document
Obligations, including, without limitation all guarantees of the Loan Document
Obligations.

d.    Each of the Loan Parties hereby consents to the execution, delivery and
performance of this Amendment and acknowledges that each of the Credit
Agreement, each Guarantee, and the other Loan Documents remain in full force and
effect and each is hereby ratified and reaffirmed.

 

5.    Waiver.  Upon satisfaction of the conditions to the effectiveness of this
Amendment set forth in Section 6 of this Amendment, and in reliance upon the
representations and warranties of the Loan Parties in this Amendment,
Administrative Agent and Lenders waive the Subject Defaults.  This is a limited
waiver, one time waiver, and shall not (a) constitute a waiver of any Default or
Event of Default (other than the Subject Defaults as now exist), which may have
occurred prior to the Fourth Amendment Effective Date (as subsequently defined)
or may be continuing on the Fourth Amendment Effective Date or a waiver of any
future breach of the Credit Agreement (including, without limitation, any future
breach of the covenants or provisions to which any Subject of Default relates),
this Amendment or any other Loan Document, (b) constitute a waiver, limitation
or postponement of the Administrative Agent’s or any Lender’s rights and
remedies under the Credit Agreement, any of the Loan Documents or applicable
law, other than with respect to the Subject Defaults as contemplated by this
Section 5, all of which rights and remedies are hereby expressly reserved or (c)
establish a custom or course of dealing or conduct between the Administrative
Agent and the Lenders, on the one hand, and Borrower or any other Loan Party on
the other hand.  Nothing contained herein shall be construed as a waiver of the
failure of the Loan Parties to comply with the terms of the Credit Agreement and
the other Loan Documents, and the Administrative Agent and the Lenders reserve
their respective rights to strictly enforce any and all covenants, conditions
and provisions of the Credit Agreement and the other Loan Documents and to
demand strict and absolute compliance with such covenants, conditions and
provisions

 

6.    Conditions to Effectiveness.     This Amendment shall be and become
effective on the date hereof (the “Fourth Amendment Effective Date”) when all of
the conditions precedent set forth in this Section 6 shall have been satisfied
or waived by Administrative Agent in its sole discretion:

 

a.    Administrative Agent shall have received this Amendment, duly and properly
authorized, executed and delivered by the Loan Parties, the Lenders and the
Administrative Agent;





8

--------------------------------------------------------------------------------

 



b.    Administrative Agent shall have received payment of $1,500,000 of the
Waiver Fee in immediately available funds;

 

c.    Administrative Agent shall have received a certificate, certified by a
Financial Officer, demonstrating the Loan Parties’ compliance, as of the Fourth
Amendment Effective Date, with each of the financial covenants set forth in
Section 3(a) above

 

d.    Administrative Agent and the Lenders shall have been reimbursed for all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees of counsel to the Administrative Agent, reasonable
fees of the financial advisor to the Administrative Agent and all documentation
and diligence fees and expenses, all search, field audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses) incurred by the Administrative Agent and the Lenders as of the
Fourth Amendment Effective Date and invoiced to the Borrower;

 

e.    The representations and warranties set forth in Section 7 below being
true, complete and correct in all material respects (or true and correct in all
respects if such representation or warranty contains any materiality qualifier,
including references to “material,” “Material Adverse Effect” or dollar
thresholds); and

 

f.     Borrower shall provide (i) evidence satisfactory to the Administrative
Agent in its sole discretion that (x) both the maturity date for the SPV II
Notes and the “Maturity Date” (as defined in the Ivy Loan Agreement) have been
extended to at least April 1, 2019 and (y) CCFI Funding II, LLC shall have
entered into an amendment of the Ivy Loan Agreement acceptable to the
Administrative Agent in its sole discretion, and (ii) a certificate, certified
by a Financial Officer, attesting that no events of default exist or are
continuing in respect of the SPV II Notes or under the Ivy Loan Agreement, or
that all existing events of default have been waived by the lenders thereunder
and by the holders of the SPV II Notes.

 

7.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to Administrative Agent and Lenders as follows:

 

a.    Such Loan Party is a corporation or limited liability company, as the case
may be, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, as the case may be;
(ii) such Loan Party has the power and authority to execute and deliver this
Amendment and to perform its obligations under this Amendment, the Loan
Documents and all other documents, instruments and agreements executed or
delivered in connection herewith or contemplated hereby (collectively, the
“Other Agreements”) to which such Loan Party is a party and perform its
obligations hereunder and thereunder; (iii) the execution, delivery and
performance by such Loan Party of this Amendment and the Other Agreements to
which it is a party have been duly authorized by all necessary action; (iv) this
Amendment and the Other Agreements to which it is a party constitute the legal,
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles relating to
enforceability; and (v) no Loan Party is the subject of any bankruptcy,
insolvency, receivership, liquidation, assignment for the benefit of creditors
or similar proceeding.





9

--------------------------------------------------------------------------------

 



b.    After giving effect to this Amendment, all of the representations and
warranties made by the Loan Parties in the Credit Agreement (other than Sections
3.06 and 3.22) and/or in any other Loan Document are true and correct in all
material respects on and as of the date of this Amendment as if made on and as
of the date of this Amendment or true and correct in all respects if such
representation or warranty contains any materiality qualifier, including
references to “material,” “Material Adverse Effect” or dollar thresholds (except
to the extent that such representation or warranty is made as of an earlier
date, in which case such representation or warranty is true and correct in all
material respects as of such earlier date).

 

c.    Such Loan Party is represented by legal counsel of its choice, is fully
aware of the terms contained in this Amendment and has voluntarily and without
coercion or duress of any kind, entered into this Amendment and the documents
executed in connection with this Amendment.

 

d.    After giving effect to this Amendment, no Default or Event of Default has
occurred or is continuing.

 

8.          General Release; Indemnity; Covenant Not to Sue.  (a) From and after
the Fourth Amendment Effective Date, in further consideration of the execution
by Agent and each Lender of this Agreement, each Loan Party both individually
and on behalf of its successors (including, without limitation, any trustees
acting on behalf of such Loan Party and any debtor-in-possession with respect to
such Loan Party), assigns, subsidiaries and affiliates (collectively, the
“Releasors”), hereby forever releases Agent, each Holder, each Lender and their
respective successors, assigns, parents, subsidiaries, affiliates, officers,
employees directors, investment managers, managers, members, partners, agents
and attorneys (collectively, the “Releasees”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of actions (whether at law or in equity) and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether known or unknown,
matured or unmatured, fixed or contingent (collectively, “Claims”) that such
Releasor may have against the Releasees and (i) which arise from or relate to
any actions which the Releasees may have taken or omitted to take, prior to the
date this Amendment was executed, in connection with the Loan Documents and the
transactions contemplated thereby and/or (ii) which arise from or relate to any
assertion that the Loan Document Obligations and Indebtedness under the Credit
Agreement, or in respect of any Revolving Note, do not constitute, in any
respect, Revolving Credit Loans, Revolving Loans, a Revolving Credit Facility,
or Revolving Credit Loans or Revolving Loans incurred pursuant to a Credit
Facility.  This provision shall survive and continue in full force and effect
whether or not (a) the Loan Parties shall satisfy all other provisions of this
Amendment or the Loan Documents including payment in full of all Loan Document
Obligations or (b) this Amendment otherwise is terminated.

(b)  From and after the Fourth Amendment Effective Date, the Borrower and each
of the other Loan Parties each hereby agrees that it shall be, jointly and
severally, obligated to indemnify and hold the Releasees harmless with respect
to any and all liabilities, obligations, losses, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
incurred by the Releasees, or any of them, whether direct, indirect or
consequential, as a result of or arising from or relating to any proceeding by
or on behalf of any Person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
any Borrower, any other Loan Party, or any of their respective Subsidiaries,
whether threatened or initiated, in respect of any claim for legal or equitable
remedy under any statue, regulation or common law principle arising from or in
connection with the negotiation, preparation, execution, delivery, performance,
administration and





10

--------------------------------------------------------------------------------

 



enforcement of the Credit Agreement, the other Loan Documents, this Amendment or
any other document executed and/or delivered in connection herewith or
therewith; provided, that neither the Borrower nor any other Loan Party shall
have any obligation to indemnify or hold harmless any Releasee hereunder with
respect to liabilities to the extent they result from the gross negligence or
willful misconduct of that Releasee as finally determined by a court of
competent jurisdiction.  If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Borrower and other Loan Parties each agrees
to make the maximum contribution to the payment and satisfaction thereof that is
permissible under applicable law.  The foregoing indemnity shall survive the
termination of this Amendment, the Credit Agreement, the other Loan Documents
and the payment in full of the Loan Document Obligations.

(c)  From and after the Fourth Amendment Effective Date, the Borrower and each
of the other Loan Parties, on behalf of itself and its successors and assigns
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Borrower or any other Loan Party
pursuant to Section 8(a) hereof.  If any Borrower, any other Loan Party or any
of its successors or assigns violates the foregoing covenant, the Borrower and
other Loan Parties, each for itself and its successors and assigns, agrees to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all reasonable attorneys' fees and costs incurred by any
Releasee as a result of such violation.

9.          General Provisions.

 

a.    Except as otherwise expressly provided for in this Amendment or otherwise
waived pursuant to Section 5 above, nothing in this Amendment shall extend to or
affect in any way any of the Loan Parties’ obligations or any of the rights of
the Administrative Agent and the Lenders and remedies of the Administrative
Agent and the Lenders arising under the Loan Documents executed in connection
therewith, and the Administrative Agent and the Lenders shall not be deemed to
have waived any or all of such rights or remedies with respect to any Default or
Event of Default and which upon the Loan Parties’ execution and delivery of this
Amendment might otherwise exist or which might hereafter occur.  The failure of
the Administrative Agent and the Lenders at any time or times hereafter to
require strict performance by the Loan Parties of any of the provisions,
warranties, terms and conditions contained in this Amendment or in any Loan
Document shall not waive, affect or diminish any right of the Administrative
Agent and the Lenders at any time or times thereafter to demand strict
performance thereof; and, no rights of the Administrative Agent and the Lenders
hereunder shall be deemed to have been waived by any act or knowledge of the
Administrative Agent or any Lender, their agents, officers or employees, unless
such waiver is contained in an instrument in writing signed by the
Administrative Agent and the Lenders, as applicable, and directed to the
Borrower specifying such waiver.  No waiver by the Administrative Agent or any
Lender of any of its rights shall operate as a waiver of any other of its rights
or any of its rights on a future occasion.

 

b.    Each reference herein or in any Loan Document to the Administrative Agent
or a Lender shall be deemed to include its successors and assigns, and each
reference to Borrower or any Loan Party and any pronouns referring thereto as
used herein shall be construed in the masculine, feminine, neuter, singular or
plural as the context may require, and shall be deemed to include successors and
permitted assigns of Borrower and such Loan Party, all of whom shall be bound by
the provisions hereof or in any Loan Document.  No inferences





11

--------------------------------------------------------------------------------

 



should be made or drawn based either upon (a) earlier drafts of this Amendment
or (b) the identity of the party drafting this Amendment.

 

c.    Any notice, demand or communication required or permitted to be given by
any provision of this Amendment shall be delivered and deemed given in
accordance with the notice provisions of the Credit Agreement (as amended
hereby).

 

d.    This Amendment constitutes the entire and final agreement among the
parties hereto with respect to the subject matter herein and there are no
agreements, understandings, warranties or representations among the parties
hereto with respect thereto except as set forth herein.  This Amendment will
inure to the benefit and bind the respective heirs, administrators, executors,
representatives, successors and permitted assigns of the parties
hereto.  Nothing in this Amendment or in the other Loan Documents, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Amendment or the other Loan Documents.

 

e.    Wherever possible, each provision of this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law.  If any clause
or provision of this Amendment is determined to be illegal, invalid or
unenforceable under any present or future law by the final judgment of a court
of competent jurisdiction, the remainder of this Amendment will not be affected
thereby, will continue in full force and effect in all other jurisdictions and
said remaining portions of this Amendment shall continue in full force and
effect in the subject jurisdiction as if this Amendment had been executed with
the invalid portions thereof deleted.  It is the intention of the parties hereto
that if any such provision is held to be invalid, illegal or unenforceable,
there will be added in lieu thereof a provision as similar in terms to such
provision as is possible, and that such added provision will be legal, valid and
enforceable.

 

f.     All headings contained in this Amendment are for reference purposes only
and are not intended to affect in any way the meaning or interpretation of this
Amendment.

 

g.    This Amendment may be executed in counterparts, each of which will be
deemed an original document, but all of which will constitute a single
document.  This document will not be binding on or constitute evidence of a
contract between the parties hereto until such time as a counterpart of this
document has been executed by each of the parties hereto and a copy thereof
delivered to each party under this Amendment.  A facsimile or email (in .pdf
format) of any party’s signature to this Amendment shall be treated as an
original signature for all purposes of this Amendment and shall be fully
effective to bind such party to the terms of this Amendment.

 

h.    This Amendment constitutes a Loan Document.  Each Loan Party hereby
acknowledges, confirms and agrees that (a) each of the Loan Documents to which
it is a party has been duly executed and delivered to Administrative Agent and
Lenders by it, and each is in full force and effect as of the Fourth Amendment
Effective Date, (b) the agreements and obligations of each Loan Party contained
in such documents and in this Amendment constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their respective terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of equitable remedies
(whether in a





12

--------------------------------------------------------------------------------

 



proceeding at law or in equity), and (c) the Administrative Agent and the
Lenders are and shall be entitled to the rights, remedies and benefits provided
for in the Loan Documents and applicable law (subject to the terms of this
Amendment).

 

i.     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

j.     EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY
COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 





13

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

 

 

 

 

 

BORROWER:

 

 

 

Community Choice Financial Inc.

 

 

 

By:

/s Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

Each of the Subsidiary Guarantors identified on Schedule 1 hereto

 

 

 

By:

/s Michael Durbin

 

Name:

Michael Durbin

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Treasurer

 

 



14

--------------------------------------------------------------------------------

 



 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Victory Park Management, LLC

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 

 

 

 

 

LENDERS:

 

 

 

VPC Onshore Specialty Finance Fund II, L.P.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 

 

 

VPC Offshore Unleveraged Private Debt Fund, L.P.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 

 

 

VPC Investor Fund C, L.P.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 

 

 

VPC Investor Fund G-1, L.P.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 

 

 

 

VPC Specialty Lending Fund (NE), Ltd.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory





 

--------------------------------------------------------------------------------

 



 

 

VPC Specialty Lending Investments Intermediate, L.P.

 

 

 

 

 

By:

/s Scott R. Zemnick

 

Name:

Scott R. Zemnick

 

Title:

Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



Schedule 1

 

Subsidiary Guarantors

 

 

 

ARH-Arizona, LLC

Checksmart Financial Company

BCCI CA, LLC

Checksmart Financial Holdings Corp.

BCCI Management Company

Checksmart Financial, LLC

Beneficial Lending Solutions of California LLC

Checksmart Money Order Services, Inc.

Beneficial Lending Solutions of Ohio LLC

Community Choice Family Insurance Agency, LLC

Beneficial Lending Solutions of Tennessee LLC

CS-Arizona, LLC

Beneficial Lending Solutions of Utah LLC

Direct Financial Solutions, LLC

Buckeye Check Cashing, Inc.

Express Payroll Advance of Ohio, Inc.

Buckeye Check Cashing II, Inc.

Fast Cash, Inc.

Buckeye Check Cashing of Alabama, LLC

First Virginia Credit Solutions, LLC

Buckeye Check Cashing of Arizona, Inc.

First Virginia Financial Services, LLC

Buckeye Check Cashing of California, LLC

Hoosier Check Cashing of Ohio, LTD

Buckeye Check Cashing of Connecticut, LLC

Insight Capital, LLC

Buckeye Check Cashing of Florida, Inc.

Lender’s Account Services LLC

Buckeye Check Cashing of Kentucky, Inc.

National Tax Lending, LLC

Buckeye Check Cashing of Michigan, Inc.

QC Financial Services of California, Inc.

Buckeye Check Cashing of Tennessee, LLC

Reliant Software, Inc.

Buckeye Check Cashing of Texas, LLC

CCCS On-Line LLC

Buckeye Check Cashing of Virginia, Inc.

CCF of Alaska LLC

Buckeye Commercial Check Cashing of Florida, LLC

CCF of Delaware LLC

Buckeye Credit Solutions, LLC

CCF of Hawaii LLC

Buckeye Lending Solutions, LLC

CCF of Idaho LLC

Buckeye Lending Solutions of Arizona, LLC

CCF of Illinois LLC

Buckeye Lending Solutions of Tennessee, LLC

CCF of Kansas LLC

Buckeye Small Loans, LLC

CCF of Louisiana LLC

Buckeye Title Loans, Inc.

CCF of Maine LLC

Buckeye Title Loans of California, LLC

CCF of Minnesota LLC

Buckeye Title Loans of Tennessee, LLC

CCF of Mississippi LLC

Buckeye Title Loans of Virginia, LLC

CCF of Missouri LLC

California Check Cashing Stores, LLC

CCF of Nevada LLC

Cash Central of Alabama, LLC

CCF of New Mexico LLC

Cash Central of Alaska, LLC

CCF of North Dakota LLC

Cash Central of California, LLC

CCF of Oklahoma LLC

Cash Central of Delaware, LLC

CCF of South Carolina LLC

Cash Central of Florida LLC

CCF of South Dakota LLC

Cash Central of Hawaii, LLC

CCF of Washington LLC

Cash Central of Idaho, LLC

CCF of Wisconsin LLC

Cash Central of Kansas, LLC

CCF of Wyoming LLC

Cash Central of Louisiana, LLC

 

Cash Central of Mississippi, LLC

 

Cash Central of Missouri, LLC

 

Cash Central of Nevada, LLC

 

Cash Central of New Mexico LLC

 

Cash Central of North Dakota, LLC

 

Cash Central of Ohio, LLC

 

Cash Central of Oklahoma, LLC

 

Cash Central of South Carolina LLC

 

Cash Central of South Dakota, LLC

 

Cash Central of Tennessee, LLC

 

Cash Central of Texas, LLC

 

Cash Central of Utah, LLC

 

Cash Central of Virginia LLC

 

Cash Central of Washington, LLC

 

Cash Central of Wisconsin, LLC

 

Cash Central of Wyoming, LLC

 

CCCIS, Inc.

 

CCCS Corporate Holdings, Inc.

 

CCCS Holdings, LLC

 





 

--------------------------------------------------------------------------------

 



Exhibit A

 

Schedule of Subject Defaults

 

1.          Any Event of Default under Article VII(a) due to Borrower’s breach
of section 3.26(ii) of the Credit Agreement;

 

2.          Any Default or Event of Default under Article VII(d) due to the
Borrower’s breach of section 6.09(a) of the Credit Agreement relating to or that
would relate to fraudulent activity summarized in calculations provided to the
Administrative Agent regarding the effect of such fraudulent activity on the
negative covenants contained in sections 6.09(b) and 6.09(c) of the Credit
Agreement; and

 

3.          Any Default or Event of Default under Article VII(d) due to the
Borrower’s breach of sections 6.09(b) and 6.09(c) of the Credit Agreement
resulting from fraudulent activity summarized in calculations provided to the
Administrative Agent regarding the effect of such fraudulent activity on the
negative covenants contained in such sections.

 

4.          Any Default or Event of Default under Article VII(d) due to the
Borrower’s breach of section 6.09(e) of the Credit Agreement as in effect
immediately prior to the Fourth Amendment Effective Date.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

[FORM OF]

ADJUSTED EBITDA CERTIFICATE

This ADJUSTED EBITDA CERTIFICATE (this “Certificate”) is delivered by COMMUNITY
CHOICE FINANCIAL INC., pursuant to Section 3(e) of that certain Waiver and
Fourth Amendment to Revolving Credit Agreement (the “Fourth Amendment”), dated
as of March [  ], 2018 by and among the Borrower, each of the other Loan
Parties, the Lenders and the Administrative Agent, which Fourth Amendment
amended that certain Revolving Credit Agreement, dated as of April 29, 2011 (as
amended through the Third Amendment Effective Date, the “Credit Agreement”), by
and among the parties thereto.  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that:

1.          I am a duly elected Financial Officer of the Borrower; and

2.          Attached to this Certificate as Attachment A is a worksheet report
reflecting the computation of Adjusted EBITDA (based on unaudited interim
financial statements) as of the date indicated below and compliance with Section
3(e) of the Amendment.

3.          The Borrower is in compliance with Section 3(e) of the Fourth
Amendment: Y/N.

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date as of which Adjusted EBITDA
is calculated: __________________

 

 

 

 

 

Date of submission of
Certificate: __________________

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



ATTACHMENT A

Year-to-day Adjusted EBITDA1 (from unaudited interim financial statements)

Net Income (Loss) (consolidated current month):  ___________________

Net Income (Loss) (consolidated YTD):      _________________

Adjustments (YTD and determined on a consolidated basis)

Interest: ____________

Taxes: _____________

Depreciation and Amortization: ____________

Non-cash compensation: _____________

Applicable fees, expenses and charges2:  _________________

Administrative Agent approved expenses: ________________

Adjusted EBITDA (YTD):  ________________

Borrower’s YTD Projections:  __________

Borrower’s YTD Projections (times .80):  _____________

Compliance:  Y/N

 

--------------------------------------------------------------------------------

1



Net income/(loss) measured on GAAP basis, except that net income/loss
attributable to MD-JV, LLC are determined on a cash basis.  All intercompany
entries eliminated. 

2



Must be associated with the renegotiation, restructuring and extension the
Credit Agreement, the Senior Secured Notes, the SPV II Notes, and the Ivy Loan
Agreement (including, without limitation, the fees and expenses of Stephens
Inc., Ducera Partners LLC and Weil Gotshal & Manges LLP).





 

--------------------------------------------------------------------------------

 



EXHIBIT C

[FORM OF]

SPECIFIED CURRENT ASSETS AND MINIMUM CORPORATE LIQUIDITY CERTIFICATE

This CERTIFICATE (this “Certificate”) is delivered by COMMUNITY CHOICE FINANCIAL
INC., pursuant to:

a)    Section 3(a) of that certain Waiver and Fourth Amendment to Revolving
Credit Agreement (the “Fourth Amendment”), dated as of March 30, 2018 by and
among the Borrower, each of the other Loan Parties, the Lenders and the
Administrative Agent, which Fourth Amendment amended that certain Revolving
Credit Agreement, dated as of April 29, 2011 (as amended through the Third
Amendment Effective Date, the “Credit Agreement”), by and among the parties
thereto; and

a)    Section 6.09(d) of the Credit Agreement (as amended through the Fourth
Amendment Effective Date).

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Credit Agreement.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that:

4.          I am a duly elected Financial Officer of the Borrower;

5.          Attached to this Certificate as Attachment A is a report:

(a)         reflecting the computation of the Specified Current Asset Coverage
Ratio as of the date indicated below;

(b)         setting forth a summary of Loan Receivables (including principal
amounts thereof and type of Loan Receivable) sold to CCFI Funding II, LLC on the
date indicated below; and

(c)         showing the Corporate Liquidity of the Borrower.

6.          The Borrower is in compliance with Section 3(a) of the Fourth
Amendment:  Y/N.

7.          The Borrower is in compliance with Section 6.09(d) of the Credit
Agreement (as amended through the Fourth Amendment Effective Date):  Y/N.

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date as of which the Specified Current Asset Coverage Ratio
is calculated: __________________

 

 

 

 

 

Date as of which Minimum Corporate Liquidity
is calculated: __________________

 

 

 

 

 

Date of submission of
Certificate: __________________

 

 

 





 

--------------------------------------------------------------------------------

 



ATTACHMENT A

SECTION 6.09(d) - ATTACHMENT A - CORPORATE LIQUIDITY / MINIMUM ASSET TEST

Statement of Accounts

3/27/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tuesday

 

Monday

 

Friday

Depository Institution

    

Account Number

    

Name of Owner Entity

    

Type

    

3/27/2018

    

3/26/2018

    

3/23/2018

Republic

 

9572001321

 

Insight Capital LLC

 

DACA

 

$


1,641,442.81

 

$


1,237,281.00

 

$


1,048,626.45

Republic

 

9572004123

 

Checksmart Financial Company

 

DACA

 

 


9,714,727.93

 

 


7,812,295.13

 

 


2,999,798.49

Republic

 

9572003487

 

Checksmart Financial Company

 

DACA

 

 


1,588,002.13

 

 


1,731,912.99

 

 


1,779,140.54

Republic

 

9550000031

 

Buckeye Titleloans of Virginia

 

DACA

 

 


620,269.58

 

 


620,269.58

 

 


620,269.58

Wells Fargo

 

4125716480

 

Checksmart Financial Company

 

DACA

 

 


7,917,533.11

 

 


9,794,882.78

 

 


10,955,306.67

Wells Fargo

 

4125716530

 

Buckeye Check Cashing of Virginia, Inc

 

DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4236923926

 

Buckeye Check Cashing of Texas, LLC

 

DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4125716506

 

First Virginia Financial Services, LLC

 

DACA

 

 


1,875,000.00

 

 


1,875,000.00

 

 


1,875,000.00

Wells Fargo

 

4121630503

 

Cash Central of Alabama, LLC

 

NON-DACA

 

 


20,000.00

 

 


20,000.00

 

 


20,000.00

Wells Fargo

 

4427961040

 

Cash Central of Louisiana, LLC

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4122412828

 

Cash Central of Idaho, LLC

 

NON-DACA

 

 


30,000.00

 

 


30,000.00

 

 


30,000.00

Wells Fargo

 

4172584930

 

CCF of Idaho, LLC

 

NON-DACA

 

 


30,000.00

 

 


30,000.00

 

 


30,000.00

Wells Fargo

 

4172584971

 

CCF of Maine, LLC

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4172584948

 

CCF of Illinois, LLC

 

NON-DACA

 

 


30,000.00

 

 


30,000.00

 

 


30,000.00

Wells Fargo

 

4172584963

 

CCF of Louisiana, LLC

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4243852985

 

CCF of Wisconsin, LLC

 

NON-DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4173574757

 

CCF of North Dakota, LLC

 

NON-DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4172584997

 

CCF of Minnesota, LLC

 

NON-DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4173574724

 

CCF of Nevada, LLC

 

NON-DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4243852993

 

CCF of Wyoming, LLC

 

NON-DACA

 

 


5,000.00

 

 


5,000.00

 

 


5,000.00

Wells Fargo

 

4243852977

 

CCF of Washington, LLC

 

NON-DACA

 

 


5,000.00

 

 


5,000.00

 

 


5,000.00

Wells Fargo

 

4172584955

 

CCF of Kansas, LLC

 

NON-DACA

 

 


5,000.00

 

 


5,000.00

 

 


5,000.00

Wells Fargo

 

4173574740

 

CCF of New Mexico, LLC

 

NON-DACA

 

 


30,000.00

 

 


30,000.00

 

 


30,000.00

Wells Fargo

 

4243852951

 

CCF of South Carolina, LLC

 

NON-DACA

 

 


50,000.00

 

 


50,000.00

 

 


50,000.00

Wells Fargo

 

4172584898

 

CCF of Alaska, LLC

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4283446300

 

Checksmart Money Order Services, Inc

 

NON-DACA

 

 


130,000.00

 

 


130,000.00

 

 


130,000.00

Wells Fargo

 

4284436110

 

Buckeye Lending Solutions of Tennessee

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4284436128

 

Buckeye Small Loans, LLC

 

NON-DACA

 

 


25,000.00

 

 


25,000.00

 

 


25,000.00

Wells Fargo

 

4574457651

 

Checksmart Financial Company

 

NON-DACA

 

 


500,000.00

 

 


500,000.00

 

 


500,000.00

Wells Fargo

 

4283446318

 

Checksmart Money Order Services, Inc

 

NON-DACA

 

 


7,500,033.45

 

 


7,500,033.45

 

 


7,500,033.45

Wells Fargo

 

4836764316

 

Checksmart Financial Company

 

NON-DACA

 

 


200,000.00

 

 


200,000.00

 

 


200,000.00

Green Bank

 

5501099369

 

Checksmart Financial Company

 

NON-DACA

 

 


409,795.33

 

 


603,373.60

 

 


1,068,536.62

Green Bank

 

5501099497

 

Checksmart Financial Company

 

NON-DACA

 

 


85,136.48

 

 


97,277.94

 

 


106,435.22

Republic

 

9577000883

 

Insight Capital LLC

 

NON-DACA

 

 


250,000.00

 

 


250,000.00

 

 


250,000.00

Wells Fargo

 

4284436144

 

CCFI Funding II

 

SPV

 

 


26,687,333.86

 

 


26,687,333.86

 

 


20,563,490.62

Republic

 

9574001291

 

CCFI Funding I

 

SPV

 

 


315.78

 

 


315.78

 

 


315.78

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT D

[FORM OF]

BORROWING BASE CERTIFICATE

This BORROWING BASE CERTIFICATE (this “Certificate”) is delivered by COMMUNITY
CHOICE FINANCIAL INC., pursuant to Section 5.04(e) of the Revolving Credit
Agreement, dated as of April 29, 2011 (as amended through the Fourth Amendment
Effective Date, and as may be further amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), between Community
Choice Financial Inc., an Ohio corporation (the “Borrower”), the lenders party
thereto (the “Lenders”) and Victory Park Management, LLC, as administrative
agent (the “Administrative Agent”).  Capitalized terms used herein without
definition shall have the meanings given to such terms in the Credit Agreement.

For the purpose of inducing the Lenders to make available to the Borrower the
credit facilities described in the Credit Agreement, pursuant to the terms of
the Credit Agreement and the other Loan Documents, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:

8.          I am a duly elected Financial Officer of the Borrower;

9.          Attached to this Certificate as Attachment A is:

(a)        a borrowing base report reflecting the computation of the Borrowing
Base as of the date indicated below for the calendar month ending [  ]; and

(b)       an Excess Cash calculation report reflecting the calculation of Excess
Cash as of the date indicated below for the calendar month ending [  ]; and

10.        Attached to this Certificate as Attachment B is a report setting
forth an aging of Loan Receivables, a schedule of Loan Receivables and data tape
information of Loan Receivables as of the date indicated below for the calendar
month ending [  ].

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date as of which Borrowing Base
is calculated: __________________

 

 

 

 

 

Date as of which Excess Cash Calculation
is calculated: __________________

 

 

 

 

 

Date of submission of
Certificate: __________________

 

 

 





 

--------------------------------------------------------------------------------

 



Exhibit D - Attachment A

 

Borrowing Base Collateral Composition & Eligibility (as of 3/5/2018)

 

 

 

 

 

 

 

 

Portfolio Summary

    

as of Report Date

    

 

 

 

 

 

Total Unsecured Installment Loan Receivables Balance

 

$

18,793,499 

 

 

 

Total Unsecured LOC Loan Receivables Balance

 

 

8,909,557 

 

 

 

Total Title Loan Receivables Balance

 

 

6,365,736 

 

 

 

1. Total Medium-Term Receivables Balance

 

 

34,068,792 

 

 

 

SPV - Installment Loan

 

 


(10,498,905)

 

 

 

SPV - Line of Credit Loan

 

 


(2,349,534)

 

 

 

SPV - Title Loan

 

 


(5,276,845)

 

 

 

2. Less: SPV Loan Receivables

 

 


(18,125,283)

 

 

 

3. Total VPC Receivables Balance

 

 

15,943,509 

 

 

 

4. Advance Rate – 95%

 

$

15,146,334 

 

 

 

 

 

 

 

 

Cash Summary

 

5. TOTAL CASH

 

$

105,331,009 

 

 

 

6. LESS:  Cash in CCFI Funding II (SPV Accounts)

 

 


(18,216,797)

 

 

 

7. Total Cash for VPC Borrowing Base

 

 

87,114,213 

 

 

 

 

 

 

 

 

 

 

8. TOTAL ELIGIBLE COLLATERAL (Line 4 + 7)

 

$

102,260,546 

 

 

 

 

 

 

 

 

 

 

LINE OUTSTANDING

 

 

 

 

 

 

9. BEGINNING TOTAL LOAN BALANCE

 

$

47,000,000.00 

 

 

 

10. PLUS:  Advances

 

 

—

 

 

 

11. LESS:  Payments

 

 

—

 

 

 

12. ENDING LOAN BALANCE

 

$

47,000,000.00 

 

 

 

 

 

 

 

 

 

 

13. BORROWING BASE EXCESS/(DEFICIENCY) (Line 8 - Line 12)

 

$

55,260,546.02 

 

 

 

14.  BORROWING BASE COVERAGE RATIO (Line 8/ Line 12)

 

 

217.6 

%





 

--------------------------------------------------------------------------------

 



 

EXHIBIT E

 

FORM OF

COMPLIANCE CERTIFICATE

Reference is made to that certain Revolving Credit Agreement, dated as of April
29, 2011, as amended by that certain Third Amendment to Revolving Credit
Agreement dated as of June 30, 2017 (as amended by the Waiver and Fourth
Amendment to Revolving Credit Agreement and as further modified, amended,
extended, restated, amended and restated or supplemented from time to time, the
“Credit Agreement”) by and among Community Choice Financial Inc., an Ohio
corporation (the “Borrower”), as Borrower, the Subsidiary Guarantors party
thereto, the lenders listed on the Schedule 2.01 attached thereto (each
individually, a “Lender” and collectively, the “Lenders”) and Victory Park
Management, LLC, as administrative agent (the “Administrative Agent”) for the
Lenders and the Holders (as defined therein). This certificate (this
“Certificate”), together with supporting calculations attached hereto, is
delivered to the Administrative Agent pursuant to the terms of Section 5.04(c)
of the Credit Agreement. Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Credit Agreement.

Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to Section [5.04(a) for annual][5.04(b) for
quarterly][5.04(e)(B)(ii) for monthly] of the Credit Agreement for the [fiscal
year][fiscal quarter][calendar month] ending as of_______, 201__ (the
“Computation Date”), which (i) are in accordance with the books and records of
the Loan Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of Borrower and its Subsidiaries
as of the Computation Date and for the period covered thereby, subject solely in
the case of financial statements delivered pursuant to Section 5.04(a) of the
Credit Agreement, to normal year-end adjustments and absence of footnote
disclosure.

In the event any conflict between the terms of this Certificate and the Credit
Agreement, the Credit Agreement shall control, and any executed certificate
shall be revised as necessary to conform in all respects to the requirements of
the Credit Agreement in effect as of the delivery of such executed certificate.

I, ___________, [Title of Financial Officer] of the Borrower, do hereby certify
in such capacity (and not in any individual capacity), on behalf of the Loan
Parties, that (i) I have not been notified by the Administrative Agent of the
occurrence of any Material Adverse Effect (ii) I am not aware of the occurrence
of any Default or Event of Default, (iii) the Borrower is in compliance with
each covenant set forth in Article 6 of the Credit Agreement and the Borrower
and Subsidiary Guarantors are in compliance with each covenant set forth in
Sections 3.03, 3.04 and 3.05 of the Collateral Agreement (including that the
Borrower and Subsidiary Guarantors are in compliance with the requirements
therein regarding cash, including that the Borrower and the Subsidiary
Guarantors have taken and are taking commercially reasonable efforts to cause
the Collateral Agent to have “control” (as defined in the Uniform Commercial
Code) over at least 90% of the cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than Excluded Cash and





 

--------------------------------------------------------------------------------

 



Store Cash of the Borrower and the Subsidiaries) unless maintained in Securities
Accounts (as defined in the Collateral Agreement) as provided in Section 3.04(c)
of the Collateral Agreement), (iv) from and after the date of the last
Compliance Certificate, the Borrower and the other Loan Parties have complied
with the Loan Receivable Selection Policy and (v) the amounts and computations
set forth on the Schedules attached hereto are true and correct in all material
respects. [If an Event of Default exists, provide a description of it and the
steps, if any, being taken to cure it.]

[Signature Page Follows]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has signed this Certificate as of _______,
201_.

 

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT F

 

CRIUS

 

TYLY BUDGET COMPARISON

($ actuals)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MM/DD

 

MM/DD

 

 

 

 

 

MM/DD

 

MM/DD

 

 

Budget

 

Actual

 

Act vs Budg

 

%

 

Budget

 

Actual

 

Act vs Budg

 

%

 

Budget

 

Actual

 

Act vs Budg

 

%

 

Budget

 

Actual

 

Budget

 

Actual

 

Estimated

 

Adjusted

 

Act vs Budg

 

Act vs Budg

MM/DD/YY

  

Revenue

  

Revenue

  

Variance

  

Variance

  

$ RI

  

$ RI

  

Variance

  

Variance

  

$ Collected

  

$ Collected

  

Variance

  

Variance

  

NBD%

  

NBD%

  

Net Revenue

  

Net Revenue

  

Adjustment

  

Net Revenue

  

Variance

  

Variance

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RETAIL ST

Check Cashing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checkless

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONLINE ST

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RETAIL MT

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Installment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONLINE MT

Installment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



CRIUS

 

TYLY SUMMARY

($ actuals)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEDIUM TERM

 

  

Revenue
MTD

  

LM Revenue
MTD

  

LY Revenue
MTD

  

$ +/- since LM
MTD

  

% +/- since LM
MTD

  

$ +/- since LY
MTD

  

% +/- since LY
MTD

  

Lates
$ Balance

  

Lates
%

  

Lates %
Collected MTD

  

Defaults
$ MTD

  

Defaults
MTD %

  

Defaults %
Collected MTD

Grand Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail

Installment 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LoC 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online

Installment 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LoC 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TERM

 

 

 

  

Revenue
MTD

  

LM Revenue
MTD

  

LY Revenue
MTD

  

$ +/- since LM
MTD

  

% +/- since LM
MTD

  

$ +/- since LY
MTD

  

% +/- since LY
MTD

  

$ RI
MTD

  

% RI
MTD

  

$ Collected
MTD

  

% Collected
MTD

  

NBD %
MTD

  

 

Grand Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail

Check Cashing 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checkless 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRA 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online

PRA 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------